TEMPLETON GLOBAL INVESTMENT TRUST 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 September 20, 2011 Filed Via EDGAR (CIK 0000916488) Securities and Exchange Commission F Street, N.E. Washington, D.C. 20549 RE: Templeton Global Investment Trust (Registrant) File Nos. 033-73244 and 811-08226 Ladies/Gentlemen: Submitted herewith for filing pursuant to Rule 497(e) under the Securities Act of 1933, is a supplement dated September 27, 2011, to the Prospectus of the Templeton Global Balanced Fund dated July 1, 2011, a series of Templeton Global Investment Trust. Sincerely yours, TEMPLETON GLOBAL INVESTMENT TRUST /s/ROBERT C. ROSSELOT Robert C. Rosselot Vice President and Secretary RCC/dac
